United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         July 16, 2007

                                                                Charles R. Fulbruge III
                               No. 06-10656                             Clerk
                             Summary Calendar




BRADY HICKS, JR.,

                                         Plaintiff-Appellant,

versus

TARRANT COUNTY TEXAS; TARRANT COUNTY SHERIFF’S DEPARTMENT;
DEPUTY/JAILER LINGLE, Tarrant County Sheriff;
DEPUTY/JAILER J. GARCIA, Tarrant County Sheriff;
DEPUTY/JAILER PARKER, Tarrant County Sheriff,

                                         Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                           No. 4:06-CV-311
                        --------------------



Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*

     Brady Hicks, Jr., a Texas prisoner, appeals the dismissal of

his 42 U.S.C. § 1983 civil rights complaint against Tarrant County,

the Tarrant County Sheriff’s Department (“TCSD”), Tarrant County

Sheriff’s Deputy/Jailer Lingle, Tarrant County Sheriff’s Deputy/-

Jailer J. Garcia, and Tarrant County Sheriff’s Deputy/Jailer Par-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-10656
                                        -2-

ker.       Hicks contends that the court erred when it sua sponte dis-

missed his complaint for failure to state a claim following an or-

der requiring payment of the filing fee, before issuance of sum-

mons, without allowing him to amend his complaint to correct the

deficiencies and without opportunity to develop his complaint fac-

tually through either a Spears1 hearing or a questionnaire.                This

court reviews de novo a dismissal for failure to state a claim on

which relief may be granted.          Harris v. Hegmann, 198 F.3d 153, 156

(5th Cir. 1998).

       Hicks argues that defendants violated his Eighth and Four-

teenth Amendment rights by (1) failing to protect him, a pretrial

detainee, from being assaulted by a fellow inmate even though he

had informed them that the same inmate had previously threatened to

kill him; (2) failing to train TCSD deputies on ways to protect

pretrial detainees; (3) failing to follow policies on protecting

restrained inmates from assaults by fellow inmates and other in-

juries; (4) failing to provide proper medical treatment; and

(5) placing him in a restraining chair. The allegations in Hicks’s

complaint, if developed further, might have stated a cognizable

§ 1983 claim. Therefore, dismissal without affording him an oppor-

tunity to offer a more detailed set of factual claims was prema-

ture, and further development of the allegations is required before

a proper 28 U.S.C. § 1915(e) dismissal may be imposed.                See Eason

v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).                    Accordingly, the


       1
           Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                           No. 06-10656
                                -3-

judgment is vacated, and the case is remanded for further proceed-

ings.   Hicks’s motions for the appointment of counsel and for re-

consideration of the clerk’s order denying his motion to file a

supplemental brief are denied.   We express no view on the ultimate

merits of this case.

     VACATE AND REMAND; MOTIONS DENIED.